UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation Address and Telephone Number IRS Employer Identification No. 0-30512 CH Energy Group, Inc. (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-1804460 1-3268 Central Hudson Gas& Electric Corporation (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-0555980 Indicate by check mark whether the Registrants (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether CH Energy Group, Inc. has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether Central Hudson Gas & Electric Corporation has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether CH Energy Group, Inc. is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large Accelerated Filer þ Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether Central Hudson Gas & Electric Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer þ Smaller Reporting Company o Indicate by check mark whether CH Energy Group, Inc. is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Noþ Indicate by check mark whether Central Hudson Gas& Electric Corporation is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Noþ As of the close of business on April 30, 2010 (i)CH Energy Group, Inc. had outstanding 15,813,388 shares of Common Stock ($0.10 per share par value) and (ii)all of the outstanding 16,862,087 shares of Common Stock ($5 per share par value) of Central Hudson Gas& Electric Corporation were held by CH Energy Group, Inc. CENTRAL HUDSON GAS& ELECTRIC CORPORATION MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H)(1)(a)AND (b)OF FORM 10-Q AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTIONS (H)(2)(a), (b)AND (c). FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 – Financial Statements (Unaudited) CH Energy Group, Inc. PAGE Consolidated Statement of Income – Three Months Ended March 31, 2010 and 2009 1 Consolidated Statement of Comprehensive Income – Three Months Ended March 31, 2010 and 2009 3 Consolidated Statement of Cash Flows – Three Months Ended March 31, 2010 and 2009 4 Consolidated Balance Sheet – March 31, 2010,December 31, 2009 andMarch 31, 2009 5 Consolidated Statement of Changes In Equity – Three Months Ended March 31, 2010 and 2009 7 Central Hudson Gas & Electric Corporation Statement of Income – Three Months Ended March 31, 2010 and 2009 8 Statement of Comprehensive Income – Three Months Ended March 31, 2010 and 2009 9 Statement of Cash Flows – Three Months Ended March 31, 2010 and 2009 10 Balance Sheet – March 31, 2010,December 31, 2009 andMarch 31, 2009 11 Statement of Changes In Equity – Three Months Ended March 31, 2010 and 2009 13 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 14 Table of Contents TABLE OF CONTENTS PAGE ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 61 ITEM 3 Quantitative and Qualitative Disclosure About Market Risk ITEM 4 Controls and Procedures PART II – OTHER INFORMATION ITEM 1 Legal Proceedings ITEM 1A Risk Factors ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds ITEM 6 Exhibits SIGNATURES EXHIBIT INDEX FILING FORMAT This Quarterly Report on Form 10-Q is a combined quarterly report being filed by two different registrants:CH Energy Group, Inc. (“CH Energy Group”) and Central Hudson Gas& Electric Corporation (“Central Hudson”), a wholly owned subsidiary of CH Energy Group.Except where the content clearly indicates otherwise, any reference in this report to CH Energy Group includes all subsidiaries of CH Energy Group, including Central Hudson.Central Hudson makes no representation as to the information contained in this report in relation to CH Energy Group and its subsidiaries other than Central Hudson. Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1 – Financial Statements (Unaudited) CH ENERGY GROUP CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) (In Thousands, except per share amounts) Three Months Ended March 31, Operating Revenues Electric $ $ Natural gas Competitive business subsidiaries: Petroleum products Other Total Operating Revenues Operating Expenses Operation: Purchased electricity and fuel used in electric generation Purchased natural gas Purchased petroleum Other expenses of operation - regulated activities Other expenses of operation - competitive business subsidiaries Depreciation and amortization Taxes, other than income tax Total Operating Expenses Operating Income Other Income and Deductions Income from unconsolidated affiliates Interest on regulatory assets and investment income Write-off of note receivable - ) Regulatory adjustments for interest costs ) ) Business development costs ) ) Other - net ) Total Other Income (Deductions) ) Interest Charges Interest on long-term debt Interest on regulatory liabilities and other interest Total Interest Charges Income before income taxes, non-controlling interest and preferred dividends of subsidiary Income Taxes Net Income from Continuing Operations Discontinued Operations Income from discontinued operations before tax - Income tax expense from discontinued operations - Net Income from Discontinued Operations - Net Income Net income (loss) attributable to non-controlling interest: Non-controlling interest in subsidiary 35 ) Dividends declared on Preferred Stock of subsidiary Net income attributable to CH Energy Group Dividends declared on Common Stock Change in Retained Earnings $ $ The Notes to Financial Statements are an integral part hereof. - 1 - Table of Contents CH ENERGY GROUP CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) (CONT'D) (In Thousands, except per share amounts) Three Months Ended March 31, Common Stock: Average shares outstanding Basic Diluted Income from continuing operations attributable to CH Energy Group common shareholders Earnings per share Basic $ $ Diluted $ $ Income from discontinued operations Earnings per share Basic $
